DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Remarks
The instant application is considered fully responsive to the amendments filed 03/02/2021.
The previous claim objections are withdrawn in light of Applicant’s amendments.
Response to Arguments
Applicant's arguments filed 03/02/2021 have been fully considered but they are not persuasive.
Regarding any U.S.C. 112 rejections (page 8, Remarks), Examiner maintains these were withdrawn in the previous Office action.
	Regarding the prior art rejections, Applicant argues that a subcarrier of Su cannot be interpreted as a “channel slot instance” as claimed (pages 9-10, Remarks) because “channel slot instance” means a channel slot being active, and Applicant cites para. 0002 of the Published instant application as support of this definition (page 10, Remarks).
	Examiner respectfully disagrees.  Para. 0002 of Su states “allocating certain periods of time (slots) to each channel” and “each slot instance lasing for a period of time during which one or more signal packets may be sent or received.”  Examiner has emphasized that the active transmission or reception of packets is optional, given the 
	Applicant further argues that Su does not disclose positioning packets of its symbols groups in any particular location within the subcarrier band being used to transmit that symbol group, therefore Su does not read upon “positioning transmission of a data packet in a preferred zone within a channel slot instance” (page 10, Remarks).
	Examiner respectfully disagrees, as a random access preamble having a frequency location of a subcarrier (Su, paras. 0081, 0201, 0206, 0219) reads upon “positioning transmission of a data packet in a preferred zone within a channel slot instance.”  In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., “packets”) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
	Applicant argues Su does not mention or suggest any problems associated with those addressed by the present techniques (pages 10-11, Remarks).
Examiner points out that MPEP 2131.05 states "Arguments that the alleged anticipatory prior art is ‘nonanalogous art’ or ‘teaches away from the invention’ or is not recognized as solving the problem solved by the claimed invention, [are] not ‘germane’ to a rejection under section 102."  Therefore, Applicant’s argument does not apply.

Examiner respectively disagrees.  The instant specification at page 5 lists several examples of statistical profiles, yet does not limit the meaning of “a statistical profile” to any of these examples.  Examiner’s interpretation of format information reading upon “a statistical profile” is consistent with the meaning of “a statistical profile” provided in the instant specification, as the format information (i.e. profile) of a random access preamble is made up of several values (i.e. statistics), see para. 0176, table 1 of Su.
Applicant argues that Su does not teach “a statistical profile” as claimed in claim 14 (pages 11-12, Remarks).
Examiner respectively disagrees.  The instant specification at page 5 lists several examples of statistical profiles, yet does not limit the meaning of “a statistical profile” to any of these examples.  Examiner’s interpretation of NscRA reading upon “a statistical profile” is consistent with the meaning of “a statistical profile” provided in the instant specification, as para. 0305 of Su mentions NscRA is a transmission limitation (i.e. a profile) and para. 0306 of Su mentions it takes on a particular value (i.e. statistic).  In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., no statistical work is performed, no statistical profile is generated (page 12, Remarks)) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Therefore, the previous Claim Rejections are maintained.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-6, 11-17, 20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by U.S. Publication No. 2020/0374925 A1 to SU et al. (“Su”).
As to claim 1, see similar rejection to claim 13.
As to claim 2, see similar rejection to claim 14.
As to claim 3, see similar rejection to claim 14.
As to claim 4, see similar rejection to claim 15.
As to claim 5, see similar rejection to claim 16.
As to claim 6, see similar rejection to claim 17.
As to claim 11, see similar rejection to claim 13.  
As to claim 12, see similar rejection to claim 14.


As to claim 13, Su discloses a non-transitory computer readable medium having computer readable program code embodied thereon, said computer readable program code being operable, when loaded into a computer and executed thereon (fig. 10; para. 0345-0347, 0355, program instructions loaded and executed on a computer; para. 0340, processing unit of device 1000 executes instruction stored in memory), to cause said computer to position transmission of a packet in a preferred zone within a channel slot instance according to a statistical profile of at least one component of message flow in a channel-hopping network over which said packet is to be transmitted (fig. 3, paras. 0081, 0201, 0206, 0219, determine a frequency location (i.e. preferred zone) which is an index of a subcarrier (i.e. channel slot instance) of a random access preamble (i.e. packet) to be transmitted, based on received (i.e. message flow) configuration information (i.e. component) which includes format information (i.e. statistical profile) for the random access preamble, in which frequency hopping is utilized).

As to claim 14, Su further discloses the non-transitory computer readable medium according to claim 13, further comprising computer program code to determine at least one statistical profile of at least one component of said message flow and to select at least one said statistical profile for composing said preferred zone (paras. 0052, 0306, NscRA (i.e. at least one statistical profile) takes one of different candidate values (i.e. is selected), is part of random access configuration information and is notified by network device).



As to claim 16, Su further discloses the non-transitory computer readable medium according to claim 14, said computer program code to determine at least one statistical profile comprising computer program code to determine statistical data for at least one of said sender electronic device, said network, said packet for transmission, said recurring channel slot and said receiver electronic device  (paras. 0052, 0306, NscRA (i.e. at least one statistical profile) takes one of different candidate values (i.e. is selected), is part of random access configuration information and is notified by network device; fig. 3, network device (i.e. sender), element 300 (i.e. network), random access preamble (i.e. packet), terminal device (i.e. network device); para. 0307, recurrence relationship of frequency location).

As to claim 17, Su further discloses the non-transitory computer readable medium according to claim 14, said computer program code to select at least one said statistical profile comprising computer program code to select according to statistical data for at least one of said sender electronic device, said network, said packet for 
As to claim 20, see similar rejection to claim 13.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 7-9, 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 2020/0374925 A1 to SU et al. (“Su”) in view of U.S. Publication No. 2020/0107373 A1 to Roy et al. (“Roy”).

As to claim 7, see similar rejection to claim 18.
As to claim 8, see similar rejection to claim 19.
As to claim 9, Su and Roy further disclose the machine-implemented method according to claim 8, said combining a plurality of instances of statistical data further comprising operating a rules engine to weight each of said plurality of instances (Roy, para. 0307, PRACH resources belonging to a current tier (i.e. each resource is weighted by the current tier)).  In addition, the same suggestion/motivation of claim 8 applies.


Su does not expressly disclose rank- based selecting of said statistical data, according to a ranking schema.
	Roy discloses a level, order, or priority may be configured for one or more formats. A WTRU may (e.g. first) use a PRACH format with a first level, order, or priority for RA Preamble transmission, for example, before choosing a format with a second level, order, or priority. A second level, order, or priority may be higher (or lower) than a first level, order, or priority (para. 0298), i.e. the priority level of the RA Preamble transmission is equivalent to the NscRA of Su.

Prior to the effective filing date of invention, it would have been obvious to a
person of ordinary skill in the art to incorporate the levels of Roy into the invention of Su. The suggestion/motivation would have been to have RACH procedures in unlicensed spectrum (Roy, para. 0005).  Including the levels of Roy into the invention of Su was 

As to claim 19, Su further discloses non-transitory computer readable medium according to claim 14, said computer program code to select at least one said statistical profile for composing said preferred zone comprising computer program code for at least two of said sender electronic device, said network, said packet for transmission, said recurring channel slot and said receiver electronic device (paras. 0052, 0306, NscRA (i.e. at least one statistical profile) takes one of different candidate values (i.e. is selected), is part of random access configuration information and is notified by network device; fig. 3, network device (i.e. sender), element 300 (i.e. network), random access preamble (i.e. packet), terminal device (i.e. network device); para. 0307, recurrence relationship of frequency location).
Su does not expressly disclose to combine a plurality of instances of statistical data.
Roy discloses a WTRU may initiate RA Preamble transmission in one or more PRACH resources belonging to a current tier (i.e. combination of resources), for example, when a CCA indicates a clear channel and/or the WTRU determines a channel is clear (para. 0307) i.e. the PRACH resources of the RA Preamble transmission is equivalent to the NscRA of Su.
Prior to the effective filing date of invention, it would have been obvious to a
person of ordinary skill in the art to incorporate the PRACH resources of Roy into the invention of Su. The suggestion/motivation would have been to have RACH procedures .

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 2020/0374925 A1 to SU et al. (“Su”) in view of U.S. Publication No. 2013/0258882 A1 to Dinan.
As to claim 10, Su does not expressly disclose the machine-implemented method according to claim 1, further comprising, responsive to a determination that said preferred zone of a current said channel slot instance cannot accommodate said packet before expiry of said instance, deferring sending said packet until a start of a said preferred zone of a subsequent channel slot instance (para. 0230).
Dinan discloses an eNB may transmit a PDCCH order to a UE for preamble transmission on a Cell while a UE is still in a random access process in the same or a different cell. In an example embodiment, such a condition may be considered an error scenario. If the UE receives a PDCCH order while there is an ongoing RA process (i.e. implies a preamble to be transmitted as known in random access process) in the UE, the UE may abort the ongoing RA procedure. The UE may stop the existing RA process and clear its parameters (i.e. determining transmission cannot occur before this expiry initiated by receipt of the PDCCH order). The UE may process the received PDCCH order. The UE may transmit a random access preamble based on the new PDCCH order and may restart associated timers (i.e. starting subsequent period, which indicates other timers expired in previous instance when PDCCH order received) and may 
Prior to the effective filing date of invention, it would have been obvious to a
person of ordinary skill in the art to incorporate the PRACH order of Dinan into the invention of Su. The suggestion/motivation would have been to operate multiple timing advance groups (Dinan, para. 0017).  Including the PRACH order of Dinan into the invention of Su was within the ordinary ability of one of ordinary skill in the art based on the teachings of Dinan.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAR J GHOWRWAL whose telephone number is (571)270-5691.  The examiner can normally be reached on M-F 9:00am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pankaj Kumar can be reached on 571- 272-3011.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/OMAR J GHOWRWAL/           Primary Examiner, Art Unit 2463